United States Bankruptcy Appellate Panel
                       FOR THE EIGHTH CIRCUIT


                                 No. 11-6058


In re:                                 *
                                       *
Polaroid Corporation;                  *
Polaroid Holding Company;              *
Polaroid Consumer Electronics, LLC;    *
Polaroid Capital, LLC;                 *
Polaroid Latin America I Corporation;  *
Polaroid Asia Pacific LLC;             *
Polaroid International Holding LLC;    *
Polaroid New Bedford Real Estate, LLC; *
Polaroid Norwood Real Estate, LLC;     *
Polaroid Waltham Real Estate, LLC,     *
                                       *
      Debtors.                         *
                                       *
TLP Services, LLC,                     * Appeal from the United States
                                       * Bankruptcy Court for the
      Objector-Appellant,              * District of Minnesota
                                       *
             v.                        *
                                       *
John R. Stoebner, Chapter 7 Trustee,   *
                                       *
      Movant-Appellee.                 *


                          Submitted: October 31, 2011
                           Filed: December 15, 2011


Before FEDERMAN, VENTERS, and NAIL, Bankruptcy Judges.


NAIL, Bankruptcy Judge.
      TLP Services, LLC appeals the July 12, 2011 order of the bankruptcy court1
authorizing Chapter 7 Trustee John R. Stoebner to use cash collateral. We affirm.

                                  BACKGROUND

      John R. Stoebner ("Stoebner") is the trustee for the jointly administered chapter
7 bankruptcy estates of Polaroid Corporation, Polaroid Holding Company, Polaroid
Consumer Electronics, LLC, Polaroid Capital, LLC, Polaroid Latin America I
Corporation, Polaroid Asia Pacific LLC, Polaroid International Holding LLC,
Polaroid New Bedford Real Estate, LLC, Polaroid Norwood Real Estate, LLC, and
Polaroid Waltham Real Estate, LLC (collectively, "Debtors").2




      1
       The Honorable Gregory F. Kishel, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.
      2
       On June 19, 2009, shortly before the cases were voluntarily converted from
chapter 11, Polaroid Corporation changed its name to PBE Corporation; Polaroid
Holding Company changed its named to PBE Holding Company; Polaroid Consumer
Electronics, LLC changed its name to PBE Consumer Electronics, LLC; Polaroid
Capital, LLC changed its name to PBE Capital, LLC; Polaroid Latin America I
Corporation changed its name to PBE Latin America I Corporation; Polaroid Asia
Pacific LLC changed its name to PBE Asia Pacific, LLC; Polaroid International
Holding LLC changed its name to PBE International Holding, LLC; Polaroid New
Bedford Real Estate, LLC changed its name to PBE New Bedford Real Estate, LLC;
Polaroid Norwood Real Estate, LLC changed its name to PBE Norwood Real Estate,
LLC; and Polaroid Waltham Real Estate, LLC changed its name to PBE Waltham
Real Estate, LLC. These name changes did not effect a change in the names of the
respective bankruptcy cases.
                                         -2-
       On June 23, 2011, Stoebner filed a verified motion3 for authorization to use
cash collateral.4 By his motion, Stoebner sought authority to use $3,153,500 of cash
collateral to fund his efforts to recover approximately $4,600,000 from various
sources and an unspecified sum from the more than 80 adversary proceedings
Stoebner had commenced. As adequate protection of the interests of the various
secured creditors who claimed an interest in that cash collateral, Stoebner proposed
to grant those secured creditors replacement liens against all Debtors' post-petition
assets, to maintain segregated accounts and books of account for all items of cash
collateral, to maintain insurance on all tangible property of the bankruptcy estates,
and, upon request, to provide copies of his record of receipts and disbursements.

       TLP Services, LLC ("TLP") objected to Stoebner's motion. In its objection,
which was not verified or accompanied by an opposing affidavit,5 TLP claimed to be
the holder of a secured claim in the Polaroid Corporation case and argued Stoebner's
motion "provide[d] insufficient evidence that the proposed replacement lien
constitute[d] adequate protection of the value of TLP's interest in cash collateral."

       The matter was heard on July 12, 2011. The bankruptcy court ruled from the
bench and memorialized its decision in an order overruling TLP's objection and
allowing Stoebner to use cash collateral. In reaching its decision, the bankruptcy
court found the replacement lien offered by Stoebner adequately protected TLP's
interest in the cash collateral. TLP timely filed a notice of appeal.



      3
        Pursuant to local rule, if facts are at issue, the party making a motion must
serve and file an affidavit or verification of the motion. Loc.R.Bankr.P. (D. Minn.)
9013-2(a). A verification is an "affidavit or unsworn declaration, affixed to or
endorsed on a document, which states in substance that the factual allegations made
in the document are true and correct according to the best of the verifier's knowledge,
information and belief." Loc.R.Bankr.P. (D. Minn.) 9001-1(13).
      4
       This was Stoebner's sixth motion for authorization to use cash collateral.
Pursuant to his five earlier motions, Stoebner was authorized to use approximately
$13,700,000 of cash collateral; he actually used less than $10,000,000; and he
recovered more than $27,700,000.
      5
       Pursuant to local rule, if facts are at issue, a party responding to a motion must
include an opposing affidavit. Loc.R.Bankr.P. (D. Minn.) 9013-2(b).
                                          -3-
                              STANDARD OF REVIEW

      The issue of adequate protection is a question of fact. Martin v. Commodity
Credit Corporation (In re Martin), 761 F.2d 472, 474 (8th Cir. 1985). We review the
bankruptcy court's findings of fact for clear error. See R & R Ready Mix v. Freier (In
re Freier), 604 F.3d 583, 587 (8th Cir. 2010) (citing First Nat'l Bank of Olathe,
Kansas v. Pontow, 111 F.3d 604, 609 (8th Cir. 1997)). A finding of fact is clearly
erroneous if, after reviewing the entire evidence, the Court is left with the definite and
firm conviction that a mistake has been made. Id. (quoting therein Anderson v.
Bessemer City, 470 U.S. 564, 573 (1985)).6

                                     DISCUSSION

       Pursuant to 11 U.S.C. § 363(b)(1), "[t]he trustee, after notice and a hearing,
may use, sell, or lease, other than in the ordinary course of business, property of the
estate[.]" However,

             at any time, on request of an entity that has an interest in
             property used, sold, or leased, or proposed to be used, sold,
             or leased, by the trustee, the court, with or without a
             hearing, shall prohibit or condition such use, sale, or lease
             as is necessary to provide adequate protection of such
             interest.

11 U.S.C. § 363(e). In considering the adequacy of an offer of adequate protection,

             the bankruptcy court must necessarily (1) establish the
             value of the secured creditor's interest, (2) identify the risks
             to the secured creditor's value resulting from the [trustee's]
             request for use of cash collateral, and (3) determine
             whether the [trustee's] adequate protection proposal
             protects value as nearly as possible against risks to that

      6
        Put another, more colorful way, "[t]o be clearly erroneous, a decision must
strike us as more than just maybe or probably wrong; it must . . . strike us as wrong
with the force of a five-week-old, unrefrigerated dead fish." In re Papio Keno Club,
Inc., 262 F.3d 725, 729 (8th Cir. 2001) (quoting Parts & Elec. Motors, Inc. v. Sterling
Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988).
                                           -4-
             value consistent with the concept of indubitable
             equivalence.

Martin, 761 F.2d at 476-77 (citation omitted).

       On appeal, TLP argues the bankruptcy court failed to follow Martin and we
should therefore reverse the bankruptcy court's order allowing Stoebner to use cash
collateral and remand the matter for further proceedings. We disagree.

       In its bench ruling, the bankruptcy court did not specifically refer to each of the
steps outlined in Martin. However, "[o]ral findings and conclusions under Rule 52(a)
must be liberally construed and found to be in consonance with the judgment if the
judgment has support in the record evidence." Fonder v. U.S., 974 F.2d 996, 999-
1000 (8th Cir. 1992) (quoting Jiles v. Ingram, 944 F.2d 409, 414 (8th Cir. 1991))
(internal quotation marks omitted).7 The question then is whether the bankruptcy
court's order allowing Stoebner to use cash collateral has support in the record
evidence.8 We conclude it does.

      With respect to the value of TLP's interest in the cash collateral Stoebner
wished to use, at the July 12 hearing, TLP argued its secured claim was for
$13,750,000, with interest continuing to accrue. Stoebner argued TLP's claim was
not enforceable for various reasons not relevant to this appeal, but for the purposes
of Stoebner's motion, the bankruptcy court expressly assumed TLP's secured claim
was enforceable and thus at least implicitly accepted TLP's valuation.

       Next, with respect to the risks resulting from Stoebner's use of the cash
collateral, TLP clearly pled and vigorously argued two perceived risks both in its
objection to Stoebner's motion and in its oral argument at the July 12 hearing: (1)

      7
      The relevant portion of Fed.R.Civ.P. 52 applies in contested matters.
Fed.Rs.Bankr.P. 7052 and 9014(c).
      8
       TLP's failure to comply with Loc.R.Bankr.P. (D. Minn.) 9013-2(b), see supra
note 5 and accompanying text, limited the record evidence in this case to that
proffered by Stoebner in his verified motion and his verified reply to TLP's objection.
"[T]he Court cannot take cognizance of fact assertions that are not under oath." In
re Johnson, 207 B.R. 878, 879 n. 1 (Bankr. D. Minn. 1997).
                                           -5-
some of the more than $4,600,000 Stoebner anticipated recovering might be
recovered on behalf of one or more of the jointly administered chapter 7 estates other
than the Polaroid Corporation chapter 7 estate, which would not benefit TLP, as it
claims to be the holder of a secured claim only in the Polaroid Corporation case; and
(2) Stoebner might not be able to recover the full amount he anticipated recovering.
The bankruptcy court was therefore necessarily mindful of those perceived risks in
reaching its decision.

       Finally, with respect to whether the replacement lien offered by Stoebner would
protect TLP's secured claim against those perceived risks, Stoebner directly addressed
both, even though TLP offered no evidence to suggest either risk was real or indeed
anything more than hypothetical. In his verified reply to TLP's objection, Stoebner
stated he "scrupulously accounts separately for all receipts and disbursements for the
respective bankruptcy estates," and at the July 12 hearing, he pointed the bankruptcy
court to the past history of the jointly administered cases and the reports he had filed
with the bankruptcy court to demonstrate he had at all times properly segregated the
jointly administered chapter 7 estates' receipts and expenditures, and he represented
to the bankruptcy court he would continue to do so. TLP offered no evidence to
suggest either Stoebner had not done so in the past or he would not continue to do so
in the future. In his verified motion, Stoebner stated he anticipated recovering
approximately $4,600,000–which did not include any estimated recovery from the
more than 80 adversary proceedings he had commenced–and identified the sources
from which he anticipated recovering that sum, and in his verified reply to TLP's
objection, he reminded the bankruptcy court his previous forecasts had been accurate.
TLP argued Stoebner's figures represented nothing more than his expectation that he
could recover those funds, but it offered no evidence to suggest Stoebner's projection
was unreasonable or his figures were inflated or otherwise inaccurate. We do not see
any reason why the bankruptcy court needed to reiterate the evidence–or how its
doing so would have affected the outcome in this case–when Stoebner's was the only
evidence received at the July 12 hearing.

       The bankruptcy court's order allowing Stoebner to use cash collateral has
ample support in the record evidence. This is especially so in light of TLP's failure




                                          -6-
to offer any contrary evidence. Under the circumstances, we cannot say the
bankruptcy court's oral finding of adequate protection was clearly erroneous.9

                                  CONCLUSION

      For the foregoing reasons, we affirm the bankruptcy court's order allowing
Stoebner to use cash collateral.




      9
        Both before the bankruptcy court and on appeal, Stoebner argued the Polaroid
Corporation chapter 7 estate has a sufficient equity cushion to protect TLP's interest
in the cash collateral. An equity cushion can afford adequate protection. See, e.g.,
In re Johnson, 90 B.R. 973, 979 (Bankr. D. Minn. 1988); In re Belton Inns, Inc., 71
B.R. 811, 816 (Bankr. S.D. Iowa 1987). However, the bankruptcy court did not
premise its finding of adequate protection on the presence of an equity cushion.
Consequently, we do not reach the question of whether TLP may be adequately
protected by such an equity cushion.
                                         -7-